Per curiam.
Frank D. Hall was charged with violating Standard 66 of State Bar Rule 4-102. He acknowledges the violation of this Standard, in that he entered a plea of guilty in the United States District Court for the Northern District of Georgia on August 10,1989 to eight counts of fraud and conspiracy. After preliminary matters, Hall filed with the State Disciplinary Board a petition for voluntary surrender of his license to practice law. The special master recommended that Hall be disbarred. We grant Hall’s petition for voluntary surrender of his license, as such a surrender is the equivalent of disbarment.

License surrendered.


All the Justices concur.